Citation Nr: 1102427	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-15 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio




THE ISSUES

1.  Entitlement to service connection for a claimed dental 
disorder for the purpose of obtaining VA outpatient treatment, as 
secondary to the service-connected diabetes mellitus.  

2.  Entitlement to service connection for hyperlipidemia and high 
cholesterol, claimed as secondary to the service-connected 
diabetes mellitus.  

3.  Entitlement to service connection for claimed hypertension, 
as secondary to the service-connected diabetes mellitus.  

4.  Entitlement to service connection for a claimed kidney 
disorder, as secondary to the service-connected diabetes 
mellitus.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1970 to January 
1974.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the RO.

In October 2010, the Veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge; a transcript of 
this hearing is associated with the claims file.

At the hearing, the Veteran submitted additional evidence and 
waived initial RO consideration of  this evidentiary material.  
He was also granted a 30-day abeyance period in order for him to 
submit additional evidence.  In October 2010, additional evidence 
was received from the Veteran along with a waiver of initial RO 
consideration.  

The issue of service connection a kidney disorder is addressed in 
the REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

 1.  The Veteran is not shown to have filed a claim for dental 
treatment within one year of his separation from service or to 
have submitted evidence showing a current dental disability.  

2.  The currently demonstrated hyperlipidemia or high cholesterol 
is a laboratory finding and is not a disease or injury within the 
meaning of applicable legislation. 

3.  The currently demonstrated hypertension is shown as likely as 
not to be caused by the service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The claim for service connection for a dental disorder for 
treatment purposes, must denied by operation of law.  38 U.S.C.A. 
§§ 1712, 5107 (West 2002 & Supp. 2010) 38 C.F.R. §§ 3.381, 17.161 
(2010).

2.  The claim of service connection for hyperlipidemia or high 
cholesterol must be denied by operation of law.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by hypertension is proximately due to or 
the result of his service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of VCAA applied to all five elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).

To the extent that the action taken is fully favorable to the 
Veteran regarding the claim of service connection for 
hypertension, further discussion of VCAA in this matter is not 
required at this time.

Regarding hyperlipidemia, the provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit). 

For these reasons, the Board concludes that no further 
notification or development of evidence is required in connection 
with the claim of service connection for hyperlipidemia or high 
cholesterol.  

Regarding the dental claim, the March and July 2005 pre-
decisional letters provided the Veteran with notice of VA's 
duties to notify and assist him in the development of his claims 
consistent with the law and regulations outlined hereinabove.

In this regard, the letter informed him of the evidence and 
information necessary to substantiate his claim, and the 
information required to enable VA to obtain evidence in support 
of his claim, and the assistance that VA would provide to obtain 
information and evidence in support of his claim.  

Although he was not given notice regarding disability ratings and 
effective dates of awards the Veteran is not prejudiced by this 
omission since it is only pertinent when service connection is 
granted.

The Board concludes that any defect in the VCAA notice is 
harmless.  See generally, Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the appellant 
are to be avoided).  To decide the appeal on these facts would 
not be prejudicial error to the Veteran.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The 
service treatment records are associated with his claims file, 
and VA has obtained all pertinent/identified records that could 
be obtained.  

The Veteran was not provided with a VA examination in connection 
with his dental claim because the information and evidence of 
record does not establish that the Veteran suffered an event, 
injury, or disease in service that would satisfy the criteria of 
service connection for missing teeth for compensation purposes.


Legal Criteria and Analysis

Cholesterol and Hyperlipidemia

The applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury. 38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

The Veteran's service treatment records do not contain any 
complaints or findings referable to high cholesterol or 
hyperlipidemia.

The post-service private treatment records dated from 2001 to 
2003 and VA treatment records dated from 2004 to 2010 contain 
laboratory findings showing elevated cholesterol and triglyceride 
levels.  These records also include a diagnosis of hyperlipidemia 
that is being treated with medication.  

In October 2010, the Veteran testified that he had been taking 
medications and using a diet in an effort to lower his 
cholesterol and triglycerides to acceptable levels.  He expressed 
concern over the long-term effects of high cholesterol and 
triglycerides.

At the hearing, the Veteran submitted information he obtained 
from the Mayo Clinic website that identified hyperlipidemia as a 
complication of diabetes mellitus.

However, hyperlipidemia and elevated triglycerides and 
cholesterol are considered to be laboratory results and not 
disabilities for compensation purposes.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996).

Accordingly, by law, the claim of service connection for 
hyperlipidemia must be denied.


Dental Condition

The Veteran asserts that his current dental disorder is caused by 
his service-connected diabetes mellitus.  

In general, secondary connection is warranted for any disability 
which is proximately due to, the result of, or (for the degree of 
aggravation only) aggravated by, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 
448 (1995). 

Briefly, the threshold legal requirements for a successful 
secondary service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; (2) 
a disability that is service connected; and (3) competent 
evidence of a nexus between the two.

Service connection of dental conditions will be established under 
these circumstances:

(a)  Treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in Sec. 
17.161 of this chapter.  

(b)  The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or whether 
the Veteran was interned as a prisoner of war.  

(c)  In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty 
will be considered. Treatment during service, including filling 
or extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 180 
days or more of active service. 

(d)  The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal at 
entry will be service-connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service-connected if they were extracted, 
or if the existing filling was replaced, after 180 days or more 
of active service.  (3) Teeth noted as carious but restorable at 
entry will not be service-connected on the basis that they were 
filled during service.  However, new caries that developed 180 
days or more after such a tooth was filled will be service-
connected.  (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if extraction 
was required after 180 days or more of active service.  (5) Teeth 
noted at entry as non- restorable will not be service-connected, 
regardless of treatment during service.  (6) Teeth noted as 
missing at entry will not be service connected, regardless of 
treatment during service.  

(e)  The following will not be considered service-connected for 
treatment purposes: (1) Calculus; (2) Acute periodontal disease; 
(3) Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was due to 
combat or in-service trauma; and (4) Impacted or malposed teeth, 
and other developmental defects, unless disease or pathology of 
these teeth developed after 180 days or more of active service. 

(f)  Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 days 
or more of active service.  38 C.F.R. § 3.381 (2010).

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 1712(b) 
and 38 CFR 17.93 to the extent prescribed and in accordance with 
the applicable classification and provisions set forth in this 
section: 

(a)  Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation for 
making application for treatment and no restriction as to the 
number of repeat episodes of treatment. 

(b)  Class II.  (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have been 
in existence at time of discharge or release from active service, 
which took place after September 30, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, but 
only if: (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 180 days, or they were discharged or 
released under conditions other than dishonorable, from any other 
period of active military, naval, or air service of not less than 
180 days; (B) Application for treatment is made within 180 days 
after such discharge or release.  (C) The certificate of 
discharge or release does not bear a certification that the 
Veteran was provided, within the 90-day period immediately before 
such discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental treatment 
indicated by the examination to be needed, and (D) Department of 
Veterans Affairs dental examination is completed within six 
months after discharge or release, unless delayed through no 
fault of the Veteran.  (ii) Those Veterans discharged from their 
final period of service after August 12, 1981, who had reentered 
active military service within 90 days after the date of a 
discharge or release from a prior period of active military 
service, may apply for treatment of service-connected 
noncompensable dental conditions relating to any such periods of 
service within 90 days from the date of their final discharge or 
release.  (iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made within 
90 days after the date of correction.  

(2)(i) Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at time 
of discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment indicated 
as reasonably necessary for the one-time correction of the 
service-connected noncompensable condition, but only if: (A) They 
were discharged or released, under conditions other than 
dishonorable, from a period of active military, naval or air 
service of not less than 180 days.  (B) Application for treatment 
is made within one year after such discharge or release . (C) 
Department of Veterans Affairs dental examination is completed 
within 14 months after discharge or release, unless delayed 
through no fault of the Veteran. (ii) Those Veterans discharged 
from their final period of service before August 13, 1981, who 
had reentered active military service within one year from the 
date of a prior discharge or release, may apply for treatment of 
service- connected noncompensable dental conditions relating to 
any such prior periods of service within one year of their final 
discharge or release.  (iii) If a disqualifying discharge or 
release has been corrected by competent authority, application 
may be made within one year after the date of correction.  

(c)  Class II (a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be authorized 
any treatment indicated as reasonably necessary for the 
correction of such service- connected noncompensable condition or 
disability.  

(d)  Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and who had been 
detained or interned as prisoners of war for a period of less 
than 90 days may be authorized any treatment as reasonably 
necessary for the correction of such service-connected dental 
condition or disability.  

(e)  Class II(c).  Those who were prisoners of war for 90 days or 
more, as determined by the concerned military service department, 
may be authorized any needed dental treatment. 

(f)  Class IIR (Retroactive).  Any Veteran who had made prior 
application for and received dental treatment from the Department 
of Veterans Affairs for noncompensable dental conditions, but was 
denied replacement of missing teeth which were lost during any 
period of service prior to his/her last period of service may be 
authorized such previously denied benefits under the following 
conditions: (1) Application for such retroactive benefits is made 
within one year of April 5, 1983.  (2) Existing Department of 
Veterans Affairs records reflect the prior denial of the claim.  
All Class IIR (Retroactive) treatment authorized will be 
completed on a fee basis status. 

(g)  Class III.  Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in sound 
professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability. 

(h)  Class IV.  Those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to the 
100% rate by reason of individual unemployability may be 
authorized any needed dental treatment. 

(i)  Class V.  A Veteran who is participating in a rehabilitation 
program under 38 U.S.C. chapter 31 may be authorized such dental 
services as are professionally determined necessary for any of 
the reasons enumerated in Sec. 17.47(g). 

(j)  Class VI.  Any Veterans scheduled for admission or otherwise 
receiving care and services under chapter 17 of 38 U.S.C. may 
receive outpatient dental care which is medically necessary, 
i.e., is for dental condition clinically determined to be 
complicating a medical condition currently under treatment.  38 
C.F.R. § 17.161 (2010).

Under pertinent regulations, service connection for treatment 
purposes is not available for any dental conditions that are 
caused or aggravated by a service-connected disability.  A 
Veteran may be granted service connection for treatment purposes 
only if he or she falls under one of the classes set forth in 
38 C.F.R. § 17.161.

The Veteran's service treatment records show that the initial 
dental examination when he enlisted revealed existing disease or 
abnormalities referable to teeth 2, 3, 14, 18, 19, 30, and 31.  
The chart showing restorations and treatment completed during 
service also reflect teeth 2, 3, 14, 18, 19, 30, and 31.  There 
was also work done to teeth 8, 9 and 10 in July 1973.  There was 
no subsequent disease or abnormality found based on the chart.  
He was given a class III dental examination in December 1973, 
within 90 days of separation.

The Veteran testified at the recent hearing that he had certain 
teeth pulled due to infection associated with his diabetes 
mellitus.

The Veteran testified that he had teeth removed since he 
separated from service; however, the private dentist who 
performed the service did not reply to requests for the records.  
Consequently, there is no post-service evidence of any tooth 
extractions or treatment.  Hence, there is no evidence of a 
current disability.  

The threshold question that must be addressed here (as with any 
claim seeking service connection) is whether the veteran actually 
has the disability for which service connection is sought.  In 
the absence of proof of a present disability, there is no valid 
claim [of service connection].  See Brammer v. Derwinski, 3 Vet. 
App. 223,225 (1992).

The Board also considered whether dental treatment is warranted 
on any other basis.   

Under the provisions outlined above, a veteran (as here) who was 
discharged prior to October 1, 1981, is only eligible for dental 
treatment for a service-connected noncompensable dental condition 
on a one-time completion basis.  The application for treatment 
must have been made within one year after such discharge or 
release.  Absent a demonstration of dental trauma, service 
connection may be considered solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 
(1995).  

The Veteran was discharged from service in 1974 and consequently 
may receive treatment only upon a timely filed (within one year 
of his discharge from active duty. 38 C.F.R. § 17.161(f)) 
application.  The Veteran did not file his claim until many years 
after service.  

While the Veteran was not notified of this restriction by the 
appropriate service department at the time of his discharge, such 
notification is not required for service personnel who were 
discharged prior to 1982.

There are certain exceptions to this basic rule of treatment, 
such as cases involving dental trauma, prisoner of war status, 
aggravation of a service-connected medical disorder, or 
participation in a VA rehabilitation program.  38 C.F.R. § 
17.161.  However, the evidence does not show, nor does the 
Veteran contend, that any of those exceptions apply to this case.

As the Veteran's claim for dental treatment was not timely filed, 
and he does meet (or allege) any of the other above-outlined 
legal criteria under which loss of teeth may be service-
connected, his claim of service connection for loss of teeth must 
be denied.  


Hypertension

In October 2010, the Veteran testified that his hypertension and 
diabetes mellitus were diagnosed around the same time and that 
his hypertension was caused by his diabetes mellitus.  

Briefly, the threshold legal requirements for a successful 
secondary service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; (2) 
a disability which is service- connected; and (3) competent 
evidence of a nexus between the two.

The record contains sufficient evidence to establish that the 
first requirement of a current disability (hypertension) is met.

Although the service treatment records do not contain findings of 
elevated blood pressure readings (the readings were 112/70 and 
110/80), the Veteran did exhibit elevated blood pressure readings 
during a hospitalization for his diabetes mellitus.  

The private treatment records in April 1993 documented elevated 
blood pressure readings of 170/110 and 140/90.  A June 1993 
record noted a blood pressure reading of 140/92.  A February 2001 
record noted that he was told in the past that he was mildly 
hypertensive.  An April 2001 record indicated that the Veteran 
was on medication for hypertension.

Subsequent records continue to reflect a diagnosis of 
hypertension.  See VA treatment records in May 2003 and January 
2005, and January 2010 VA examination.

The second requirement also is met since the Veteran's diabetes 
mellitus is a service-connected disability.

As for the third requirement, there is evidence both for and 
against the Veteran's claim of service connection.

The Board must weigh this evidence and determine whether the 
preponderance of the evidence supports the claim or the evidence 
is in equipoise (in which case the claim would be allowed) or 
whether the preponderance of the evidence is against the claim 
(in which case the claim must be denied).  In making its 
determination the Board must analyze the credibility and 
probative value of the evidence, account for evidence which it 
finds to be persuasive or unpersuasive, and provide reasons for 
rejecting any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In so doing, the Board is mindful that it cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In favor of the claim is a January 2005 VA treatment record.  The 
Veteran was being seen for an Agent Orange review and his general 
medical history was noted.  In diagnosing hypertension, a 
physician's assistant opined that the Veteran's hypertension was 
as likely as not secondary to the service-connected diabetes 
mellitus, type 2.  

Against the claim is the opinion offered on a January 2010 VA 
examination.  The examiner reviewed the claims file and noted 
that the Veteran's hypertension was diagnosed around the same 
time as his hypertension in 1993.  The diagnosis was that of 
hypertension and the opinion was that it was not caused or 
aggravated by diabetes mellitus.  

In reviewing the entire record, the Board finds the evidence to 
be in relative equipoise in showing that the current hypertension 
as likely as not was caused by the service-connected diabetes 
mellitus.  

In resolving all reasonable doubt in the Veteran's favor, service 
connection for hypertension is warranted.  


ORDER

Service connection for a claimed dental disorder is denied.

The claim of service connection for hyperlipidemia and 
cholesterol is denied.

Service connection for hypertension is granted.


REMAND

The Veteran contends that his kidney disorder is caused or 
aggravated by his service-connected disability.  

The April 1993 private treatment records showed findings on 
abdominal CT scan included that of a left renal cyst that was 1 
cm in size.

A January 2005 VA treatment record included an assessment that 
the Veteran's proteinuria may indicate hypertensive nephropathy.

However, an August 2005 VA treatment record reflected a positive 
finding of microalbuminuria, but no renal insufficiency.  

The Veteran testified during the recent hearing that he had an 
upcoming VA medical appointment that would provide evidence 
relevant to his claim.

The records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the VA 
treatment records must be secured.

The Veteran also should be afforded a VA examination for the 
purpose of determining whether he has a kidney disorder that is 
related to a service-connected disability.

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps to 
obtain any outstanding treatment records 
referable to the Veteran's claimed kidney 
disorder since March 2010.  

The Veteran should also be asked to 
identify any non-VA health care providers 
who have treated for his claimed kidney 
disorder.  The Veteran should be provided 
with the necessary authorizations for the 
release of any private treatment records 
not currently on file.  The RO should then 
obtain copies of any records that relate to 
a possible kidney disorder and associate 
the records with the claims file.

2.  Then, the Veteran should be scheduled 
for a VA examination to determine the 
nature and likely etiology of the claimed 
kidney disorder.

The claims folder should be made available 
to the examiner for review.  All 
appropriate testing should be performed.  

Based on his/her review of the case, 
including the examination results and the 
Veteran's assertions, the VA examiner 
should provide an opinion as to whether any 
current kidney disability at least as 
likely as not is caused or aggravated by a 
service-connected disability to include 
diabetes mellitus and hypertension.

The examiner must provide a rationale for 
any opinion expressed.

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claim of service connection for a kidney 
disorder in light of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable opportunity for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


